UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2017 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-11306 VALUE LINE, INC. (Exact name of registrant as specified in its charter) NewYork 13-3139843 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 551 Fifth Avenue, New York, New York 10176-0001 (Address of principal executive offices) (Zip Code) (212) 907-1500 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)”. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] Smaller reporting company [ ] Emerging growth company [ ] (Do not check if a smaller reporting company) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 25, 2017 Common stock, $0.10 par value 9,707,788 shares VALUE LINE INC. TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION Item1. Consolidated Condensed Financial Statements Consolidated Condensed Balance Sheets as of July 31, 2017 and April 30, 2017 3 Consolidated Condensed Statements of Income for the three months ended July 31, 2017 and July 31, 2016 4 Consolidated Condensed Statements of Comprehensive Income for the three months ended July 31, 2017 and July 31, 2016 5 Consolidated Condensed Statements of Cash Flows for the three months ended July 31, 2017 and July 31, 2016 6 Consolidated Condensed Statement of Changes in Shareholders’ Equity for the three months ended July 31, 2017 7 Consolidated Condensed Statement of Changes in Shareholders’ Equity for the three months ended July 31, 2016 8 Notes to Consolidated Condensed Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 31 Item 4. Controls and Procedures 33 PART II. OTHER INFORMATION Item 1. Legal Proceedings 34 Item1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 5. Other Information 34 Item 6. Exhibits 35 Signatures 36 Part I - Financial Information Item 1. Financial Statements Value Line,Inc. Consolidated Condensed Balance Sheets (in thousands, except share amounts) July 31, April 30, (unaudited) Assets Current Assets: Cash and cash equivalents (including short term investments of $6,217 and $6,066, respectively) $ 6,309 $ 6,557 Securities available-for-sale 17,710 16,576 Accounts receivable, net of allowance for doubtful accounts of $21 and $20, respectively 1,043 1,018 Prepaid and refundable income taxes 70 72 Prepaid expenses and other current assets 1,292 1,567 Total current assets 26,424 25,790 Long term assets: Investment in EAM Trust 58,454 58,223 Restricted money market investment 469 469 Property and equipment, net 1,407 1,239 Capitalized software and other intangible assets, net 838 1,003 Total long term assets 61,168 60,934 Total assets $ 87,592 $ 86,724 Liabilities and Shareholders' Equity Current Liabilities: Accounts payable and accrued liabilities $ 866 $ 1,257 Accrued salaries 1,379 1,285 Dividends payable 1,748 1,748 Accrued taxes on income 1,107 112 Unearned revenue 19,257 20,188 Total current liabilities 24,357 24,590 Long term liabilities: Unearned revenue 5,588 5,471 Deferred charges Deferred income taxes 18,583 18,377 Total long term liabilities 24,862 24,280 Total liabilities 49,219 48,870 Shareholders' Equity: Common stock, $0.10 par value; authorized 30,000,000 shares; issued 10,000,000 shares 1,000 1,000 Additional paid-in capital 991 991 Retained earnings 39,653 39,186 Treasury stock, at cost (290,688 and 288,335 shares, respectively) ) ) Accumulated other comprehensive income, net of tax 550 458 Total shareholders' equity 38,373 37,854 Total liabilities and shareholders' equity $ 87,592 $ 86,724 The accompanying notes are an integral part of these consolidated condensed financial statements. 3 Part I - Financial Information Item 1. Financial Statements ValueLine, Inc. Consolidated Condensed Statements of Income (in thousands, except share & per share amounts) (unaudited) For the Three Months Ended July 31, Revenues: Investment periodicals and related publications $ 7,440 $ 7,650 Copyright data fees 1,474 871 Total publishing revenues 8,914 8,521 Gain on sale of operating facility - 8,123 Total revenues 8,914 16,644 Expenses: Advertising and promotion 795 908 Salaries and employee benefits 4,500 3,908 Production and distribution 1,395 2,474 Office and administration 1,059 1,217 Total expenses 7,749 8,507 Income from operations 1,165 8,137 Revenues and profits interests in EAM Trust 2,136 1,916 Income from securities transactions, net 96 33 Income before income taxes 3,397 10,086 Income tax provision 1,182 3,728 Net income $ 2,215 $ 6,358 Earnings per share, basic & fully diluted $ 0.23 $ 0.65 Weighted average number of common shares 9,709,580 9,739,355 The accompanying notes are an integral part of these consolidated condensed financial statements. 4 Part I - Financial Information Item 1. Financial Statements ValueLine, Inc. Consolidated Condensed Statements of Comprehensive Income (in thousands) (unaudited) For the Three Months Ended July 31, Net income $ 2,215 $ 6,358 Other comprehensive income (loss), net of tax: Change in unrealized gains on securities, net of taxes 92 154 Other comprehensive income (loss) 92 154 Comprehensive income $ 2,307 $ 6,512 The accompanying notes are an integral part of these consolidated condensed financial statements. 5 Part I - Financial Information Item 1. Financial Statements ValueLine, Inc. Consolidated Condensed Statements of Cash Flows (in thousands) (unaudited) For the Three Months Ended July 31, 2017 2016 Cash flows from operating activities: Net income $ 2,215 $ 6,358 Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 227 1,449 Non-voting revenues interest in EAM Trust ) ) Non-voting profits interest in EAM Trust ) ) Realized gain on sale of operating facility - ) Deferred income taxes (216 ) ) Deferred rent 259 ) Other, net ) ) Changes in operating assets and liabilities: Unearned revenue ) ) Accounts payable & accrued expenses ) ) Accrued salaries 94 70 Accrued taxes on income 3,185 Prepaid and refundable income taxes 2 75 Prepaid expenses and other current assets 275 ) Accounts receivable ) ) Total adjustments ) ) Net cash provided by (used in) operating activities 842 ) Cash flows from investing activities: Purchases of fixed income securities classified as available-for-sale ) - Proceeds from sales of fixed income securities classified as available-for-sale 1,394 - Distributions received from EAM Trust 1,920 1,750 Proceeds from sale of operating facility - 11,555 Acquisition of property and equipment ) ) Expenditures for capitalized software - ) Net cash provided by investing activities 698 12,524 Cash flows from financing activities: Purchase of treasury stock at cost ) ) Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) 8,273 Cash and cash equivalents at beginning of period 6,557 13,122 Cash and cash equivalents at end of period $ 6,309 $ 21,395 The accompanying notes are an integral part of these consolidated condensed financial statements. 6 Part I - Financial Information Item 1. Financial Statements ValueLine, Inc. Consolidated Condensed Statement of Changes in Shareholders' Equity For the Three Months Ended July 31, 2017 (in thousands, except share amounts) (unaudited) Common stock Additional paid-in- Treasury stock Retained Accumulated other comprehensive Shares Amount capital Shares Amount earnings income Total Balance at April 30, 2017 10,000,000 $ 1,000 $ 991 ) $ ) $ 39,186 $ 458 $ 37,854 Net income 2,215 2,215 Change in unrealized gains on securities, net of taxes 92 92 Purchase of treasury stock ) ) ) Dividends declared ) ) Balance at July 31, 2017 10,000,000 $ 1,000 $ 991 ) $ ) $ 39,653 $ 550 $ 38,373 Dividends declared per common share were $0.18 for the three months ending July 31, 2017. The accompanying notes are an integral part of these consolidated condensed financial statements. 7 Part I - Financial Information Item 1. Financial Statements Value Line, Inc. Consolidated Condensed Statement of Changes in Shareholders' Equity For the Three Months Ended July 31, 2016 (in thousands, except share amounts) (unaudited) Common stock Additional paid-in- Treasury stock Retained Accumulated other comprehensive Shares Amount capital Shares Amount earnings income Total Balance at April 30, 2016 10,000,000 $ 1,000 $ 991 ) $ ) $ 35,524 $ 125 $ 34,600 Net income 6,358 6,358 Change in unrealized gains on securities, net of taxes 154 154 Purchase of treasury stock ) ) ) Dividends declared ) ) Balance at July 31, 2016 10,000,000 $ 1,000 $ 991 ) $ ) $ 40,229 $ 279 $ 38,924 Dividends declared per common share were $0.17 for the three months ending July 31, 2016. The accompanying notes are an integral part of these consolidated condensed financial statements. 8 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Note 1 - Organization and Summary of Significant Accounting Policies: Value Line, Inc. ("Value Line" or "VLI", and collectively with its subsidiaries, the “Company”) is incorporated in the State of New York. The name "Value Line" as used to describe the Company, its products, and its subsidiaries, is a registered trademark of the Company. The Company's primary business is producing investment periodicals and related publications and making available copyright data including certain Value Line trademarks and Value Line Proprietary Ranking System information to third parties underwritten agreements for use in third party managed and marketed investment products. The Company maintains a significant investment in Eulav Asset Management LLC ("EAM") from which it received a non-voting revenues interest and a non-voting profits interest. EAM was established to provide investment management services to the Value Line Mutual Funds ("Value Line Funds" or the "Funds"). The Consolidated Condensed Balance Sheets as of July 31, 2017 and April 30, 2017, which have been derived from the unaudited interim Consolidated Condensed Financial Statements and the audited Consolidated Financial Statements, respectively, were prepared following the interim reporting requirements of the Securities and Exchange Commission (“SEC”). In the opinion of management, the accompanying Unaudited Interim Consolidated Condensed Financial Statements contain all adjustments (consisting of normal recurring accruals except as noted below) considered necessary for a fair presentation. This report should be read in conjunction with the audited financial statements and footnotes contained in the Company's Annual Report on Form 10-K for the fiscal year ended April 30, 2017 filed with the SEC on July 26, 2017 (the “Form 10-K”). Results of operations covered by this report may not be indicative of the results of operations for the entire year. Use of Estimates: The preparation of financial statements in conformity with U.S. generally accepted accounting principles ("GAAP") requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results may differ from those estimates. Principles of Consolidation: The Company follows the guidance in the Financial Accounting Standards Board's ("FASB") Topic 810 “Consolidation” to determine if it should consolidate its investment in a variable interest entity ("VIE"). A VIE is a legal entity in which either (i) equity investors do not have sufficient equity investment at risk to enable the entity to finance its activities independently or (ii) the equity holders at risk lack the obligation to absorb losses, the right to receive residual returns or the right to make decisions about the entity’s activities that most significantly affect the entity's economic performance. A holder of a variable interest in a VIE is required to consolidate the entity if it is determined that it has a controlling financial interest in the VIE and is therefore the primary beneficiary. The determination of a controlling financial interest in a VIE is based on a qualitative assessment to identify the variable interest holder, if any, that has (i) the power to direct the activities of the VIE that most significantly impact the VIE’s economic performance, and (ii) either the obligation to absorb losses of the entity or the right to receive benefits from the entity that could potentially be significant to the VIE. The accounting guidance requires the Company to perform an ongoing assessment of whether the Company is the primary beneficiary of a VIE and the Company has determined it is not the primary beneficiary of a VIE (see Note 3). In accordance with FASB's Topic 810, the assets, liabilities, and results of operations of subsidiaries in which the Company has a controlling interest have been consolidated. All significant intercompany accounts and transactions have been eliminated in consolidation. On December 23,2010, the Company completed the Restructuring Transaction and deconsolidated the related affiliates in accordance with FASB's Topic 810. As part of the Restructuring Transaction, the Company received a significant non-voting revenues interest (excluding distribution revenues) and a significant non-voting profits interest in the new entity, EULAV Asset Management, a Delaware statutory trust (“EAM” or “EAM Trust”). The Company relied on the guidance in FASB's ASC Topics 323 and 810 in its determination not to consolidate its investment in EAM and to account for such investment under the equity method of accounting. The Company reports the amount it receives for its non-voting revenues and non-voting profits interests as a separate line item below operating income in the Consolidated Condensed Statements of Income. Revenue Recognition: Depending upon the product, subscription fulfillment for Value Line periodicals and related publications is available in print or digitally, via internet access. The length of a subscription varies by product and offer received by the subscriber. Generally, subscriptions are offered as annual subscriptions. Subscription revenues, net of discounts, are recognized ratably on a straight line basis when the product is served to the client over the life of the subscription. Accordingly, the amount of subscription fees to be earned by fulfilling subscriptions after the date of the balance sheets are shown as unearned revenue within current and long term liabilities. Copyright data revenues are derived from providing certain Value Line trademarks and Value Line Proprietary Ranking System information to third parties under written agreements for use in selecting securities for third party marketed products, including unit investment trusts, annuities and exchange traded funds ("ETFs"). The Company earns asset-based copyright data fees as specified in the individual agreements. Revenue is recognized monthly over the term of the agreement and, because it is asset-based, will fluctuate as the market value of the underlying portfolio increases or decreases in value. 9 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Investment in Unconsolidated Entities: The Company accounts for its investment in its unconsolidated entity, EAM, using the equity method of accounting in accordance with FASB’s ASC 323. The equity method is an appropriate means of recognizing increases or decreases measured by GAAP in the economic resources underlying the investments. Under the equity method, an investor recognizes its share of the earnings or losses of an investee in the periods for which they are reported by the investee in its financial statements rather than in the period in which an investee declares a dividend or distribution. An investor adjusts the carrying amount of an investment for its share of the earnings or losses recognized by the investee. The Company’s “interests” in EAM, the investment adviser to and the sole member of the distributor of the Value Line Funds, consist of a "non-voting revenues interest" and a "non-voting profits interest" in EAM as defined in the EAM Trust Agreement. The non-voting revenues interest entitles the Company to receive a range of 41% to 55%, based on the amount of EAM’s adjusted gross revenues, excluding EULAV Securities' distribution revenues (“Revenues Interest”). The non-voting profits interest entitles the Company to receive 50% of EAM's profits, subject to certain limited adjustments as defined in the EAM Trust Agreement (“Profits Interest”). The Revenues Interest and at least 90% of the Profits Interest are to be distributed each quarter to all interest holders of EAM, including Value Line. Subsequent to the Restructuring Date, the Company's Revenues Interest in EAM excludes participation in the service and distribution fees of EAM's subsidiary EULAV Securities. The Company reflects its non-voting revenues and non-voting profits interests in EAM as non-operating income under the equity method of accounting subsequent to the Restructuring Transaction. Although the Company does not have control over the operating and financial policies of EAM, pursuant to the EAM Trust Agreement, the Company has a contractual right to receive its share of EAM's revenues and profits. Recent Accounting Pronouncements: In November 2015, the FASB issued ASU 2015-17, Income taxes (Topic 740): Balance Sheet Classification of Deferred Taxes. Under existing standards, deferred taxes for each tax-paying jurisdiction are presented as a net current asset or liability and net long-term asset or liability. To simplify presentation, the new guidance will require that all deferred tax assets and liabilities, along with related valuation allowances, be classified as long-term on the balance sheet. As a result, each tax-paying jurisdiction will now only have one net long-term asset or liability. The new guidance does not change the existing requirement that prohibits offsetting deferred tax liabilities from one jurisdiction against deferred tax assets of another jurisdiction. ASU 2015-17 is effective for fiscal years, and interim periods within those years, beginning after December 15, 2016, which is our fiscal year 2018 beginning May 1, 2017. The Company implemented ASU 2015-17 in the first quarter of fiscal 2018 retroactively to include the results as of April 30, 2017 for comparative purposes. The adoption of ASU 2015-17 does not have a material impact on our consolidated condensed financial statements and related disclosures. In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) (“ASU 2016-02"). The core principle of Topic 842 requires that a lessee should recognize the assets and liabilities on the balance sheet and disclose key information about leasing arrangements. The amendments in ASU 2016-2 are effective for fiscal years beginning after December 15, 2018, including interim periods within those fiscal years. The guidance is required to be adopted at the earliest period presented using a modified retrospective approach. The adoption of ASU 2016-02 will not have a material impact on our consolidated condensed financial statements and related disclosures. In August, 2016, the FASB issued Accounting Standards Update No. 2016-15, Classification of Certain Cash Receipts and Cash Payments ( a consensus of the Emerging Issues Task Force) ( “ASU 2016-15”). The amendments in ASU 2016-15 address eight specific cash flow issues and apply to all entities that are required to present a statement of cash flows under ASC Topic 230, Statement of Cash Flows. The amendments in ASU 2016-15 are effective for public business entities for fiscal years beginning after December 15, 2017, and interim periods within those fiscal years. Early adoption is permitted, including adoption during an interim period. The adoption of ASU 2016-15 will not have a material impact on our consolidated condensed financial statements and related disclosures. Cash flow change won't be significant. Valuation of Securities: The Company's securities classified as cash equivalents and available-for-sale consist of shares of money market funds that invest primarily in short-term U.S. Government securities and investments in equities including ETFs and are valued in accordance with the requirements of the Fair Value Measurements Topic of the FASB's ASC 820. The securities classified as available-for-sale reflected in the Consolidated Condensed Balance Sheets are valued at market and unrealized gains and losses, net of applicable taxes, are reported as a separate component of shareholders' equity. Realized gains and losses on sales of the securities classified as available-for-sale are recorded in earnings as of the trade date and are determined on the identified cost method. The Company classifies its securities available-for-sale as current assets to properly reflect its liquidity and to recognize the fact that it has liquid assets available-for-sale should the need arise. Market valuations of securities listed on a securities exchange and ETF shares are based on the closing sales prices on the last business day of each month. The market value of the Company's fixed maturity U.S. Government debt securities is determined utilizing publicly quoted market prices. Cash equivalents consist of investments in money market funds that invest primarily in U.S. Government securities valued in accordance with rule 2a-7 under the 1940 Act. 10 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) The Fair Value Measurements Topic of FASB's ASC defines fair value as the price that the Company would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market for the investment. The Fair Value Measurements Topic established a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the information that market participants would use in pricing the asset or liability, including assumptions about risk. Examples of risks include those inherent in a particular valuation technique used to measure fair value such as the risk inherent in the inputs to the valuation technique. Inputs are classified as observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the factors market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The following summarizes the levels of fair value measurements of the Company’s investments: As of July 31, 2017 ($ in thousands) Level 1 Level 2 Level 3 Total Cash equivalents $ 6,217 $ - $ - $ 6,217 Securities available-for-sale 17,710 - - 17,710 $ 23,927 $ - $ - $ 23,927 As of April 30, 2017 ($ in thousands) Level 1 Level 2 Level 3 Total Cash equivalents $ 6,066 $ - $ - $ 6,066 Securities available-for-sale 16,576 - - 16,576 $ 22,642 $ - $ - $ 22,642 The Company had no other financial instruments such as futures, forwards and swap contracts. For the periods ended July 31, 2017 and April 30, 2017, there were no Level 2 nor Level 3 investments. The Company does not have any liabilities subject to fair value measurement. Advertising expenses: The Company expenses advertising costs as incurred. Income Taxes: The Company computes its income tax provision in accordance with the Income Tax Topic of the FASB's ASC. Deferred tax liabilities and assets are recognized for the expected future tax consequences of events that have been reflected in the Consolidated Condensed Financial Statements. Deferred tax liabilities and assets are determined based on the differences between the book values and the tax bases of particular assets and liabilities, using tax rates currently in effect for the years in which the differences are expected to reverse. The Company adopted the provisions of ASU 2015-17, Income taxes (Topic 740) during the first quarter of fiscal 2018 and now classifies all deferred taxes as long term liabilities on the Consolidated Condensed Balance Sheets. The Income Tax Topic of the FASB's ASC establishes for all entities, a minimum threshold for financial statement recognition of the benefit of positions taken in filing tax returns (including whether an entity is taxable in a particular jurisdiction), and requires certain expanded tax disclosures. As of July 31, 2017,management has reviewed the tax positions for the years still subject to tax audit under the statute of limitations, evaluated the implications, and determined that there is no material impact to the Company's financial statements. Earnings per share: Earnings per share are based on the weighted average number of shares of common stock and common stock equivalents outstanding during each period. Any shares that are reacquired during the period are weighted for the portion of the period that they are outstanding. The Company does not have any potentially dilutive common shares from outstanding stock options, warrants, restricted stock, or restricted stock units. Cash and Cash Equivalents: For purposes of the Consolidated Condensed Statements of Cash Flows, the Company considers all cash held at banks and short term liquid investments with an original maturity of less than three months to be cash and cash equivalents. As of July 31, 2017 and April 30, 2017, cash equivalents included $6,217,000 and $6,066,000, respectively, for amounts invested in money market mutual funds that invest in short term U.S. government securities. 11 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Note 2 - Investments: Securities Available-for-Sale: Investments held by the Company and its subsidiaries are classified as securities available-for-sale in accordance with FASB's ASC 320, Investments - Debt and Equity Securities. All of the Company's securities classified as available-for-sale were readily marketable or had a maturity of twelve months or less and are classified as current assets on the Consolidated Condensed Balance Sheets. Equity Securities: Equity securities classified as available-for-sale on the Consolidated Condensed Balance Sheets, consist of ETFs held for dividend yield that attempt to replicate the performance of certain equity indexes and ETFs that hold preferred shares primarily of financial institutions. As of July 31, 2017 and April 30, 2017, the aggregate cost of the equity securities classified as available-for-sale, which consist of investments in the SPDR Series Trust S&P Dividend ETF (SDY), First Trust Value Line Dividend Index ETF (FVD), PowerShares Financial Preferred ETF (PGF), Select Utilities Select Sector SPDR ETF (XLU), First Trust Value Line 100 ETF (FVL) and Proshares Trust S&P 500 Dividend Aristocrats ETF (NOBL) was $8,385,000, and the fair value was $9,249,000 and $9,097,000, respectively. There were no sales or proceeds from sales of equity securities during the three months ended July 31, 2017 or July 31, 2016. The increase in gross unrealized gains on equity securities classified as available-for-sale of $152,000, net of deferred taxes of $54,000 was included in Shareholders' Equity at July 31, 2017. The increase in gross unrealized gains on equity securities classified as available-for-sale of $238,000, net of deferred taxes of $84,000 was included in Shareholders' Equity at July 31, 2016. The changes in the value of equity securities investments are recorded in Other Comprehensive Income in the Consolidated Condensed Financial Statements. Realized gains and losses are recorded as of the trade date in the Consolidated Condensed Statements of Income when securities are sold, mature or are redeemed. As of July 31, 2017 and April 30, 2017, accumulated other comprehensive income included unrealized gains of $864,000 and $712,000, net of deferred taxes of $304,000 and $251,000, respectively. The carrying value and fair value of securities available-for-sale at July 31, 2017 were as follows: ($ in thousands) Cost Gross Unrealized Gains Fair Value ETFs - equities $ 8,385 $ 864 $ 9,249 The carrying value and fair value of securities available-for-sale at April 30, 2017 were as follows: ($ in thousands) Cost Gross Unrealized Gains Fair Value ETFs - equities $ 8,385 $ 712 $ 9,097 Government Debt Securities (Fixed Income Securities): Fixed income securities consist of certificates of deposits and securities issued by federal, state, and local governments within the United States. The aggregate cost and fair value at July 31, 2017 of fixed income securities classified as available-for-sale were as follows: Amortized Gross Unrealized ($ in thousands) Historical Cost Holding Losses Fair Value Maturity Due within 1 year $ 5,626 $ (5 ) $ 5,621 Due 1 year through 5 years 2,850 ) 2,840 Total investment in government debt securities $ 8,476 $ ) $ 8,461 The aggregate cost and fair value at April 30, 2017 of fixed income securities classified as available-for-sale were as follows: Amortized Gross Unrealized Gross Unrealized ($ in thousands) Historical Cost Holding Gains Holding Losses Fair Value Maturity Due within 1 year $ 4,384 $ 4 $ (3 ) $ 4,385 Due 1 year through 5 years 3,100 - (6 ) 3,094 Total investment in government debt securities $ 7,484 $ 4 $ (9 ) $ 7,479 12 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Proceeds from maturities and sales of government debt securities classified as available-for-sale during the three months ended July 31, 2017 were $1,394,000. There were no sales or proceeds from sales of government debt securities in fiscal 2017. The increase in gross unrealized losses of $15,000 on fixed income securities classified as available-for-sale net of deferred income tax of $5,000, was included in Accumulated Other Comprehensive Income on the Consolidated Condensed Balance Sheet as of July 31, 2017. The increase in gross unrealized losses of $5,000 on fixed income securities classified as available-for-sale net of deferred income tax of $1,000, was included in Accumulated Other Comprehensive Income on the Consolidated Balance Sheet as of April 30, 2017. The average yield on the Government debt securities classified as available-for-sale at July 31, 2017 was 0.97%. The average yield on the Government debt securities classified as available-for-sale at April 30, 2017 was 0.69%. Income from Securities Transactions: Income from securities transactions was comprised of the following: Three Months Ended July 31, ($ in thousands) Dividend income $ 52 $ 24 Interest income 25 - Other 19 9 Total income from securities transactions, net $ 96 $ 33 Investment in Unconsolidated Entities: Equity Method Investment: As of July 31, 2017and April 30, 2017, the Company's investment in EAM Trust, on the Consolidated Condensed Balance Sheets was $58,454,000 and $58,223,000, respectively. The value of VLI’s investment in EAM at July 31, 2017 and April 30, 2017 reflects the fair value of contributed capital of $55,805,000 at inception which included $5,820,000 of cash and liquid securities in excess of working capital requirements contributed to EAM’s capital account by VLI, plus VLI's share of non-voting revenues and non-voting profits from EAM less distributions, made quarterly to VLI by EAM, during the period subsequent to its initial investment through the dates of the Consolidated Condensed Balance Sheets. It is anticipatedthat EAM will have sufficient liquidity and earn enough profit to conduct its current and future operations so the management of EAM will not need additional funding. The Company monitors its Investment in EAM Trust for impairment to determine whether an event or change in circumstances has occurred that may have a significant adverse effect on the fair value of the investment. Impairment indicators include, but are not limited to the following: (a) a significant deterioration in the earnings performance, asset quality, or business prospects of the investee, (b) a significant adverse change in the regulatory, economic, or technological environment of the investee, (c) a significant adverse change in the general market condition of the industry in which the investee operates, or (d) factors that raise significant concerns about the investee’s ability to continue as a going concern such as negative cash flows, working capital deficiencies, or noncompliance with statutory capital and regulatory requirements. EAM did not record any impairment losses for its assets during the fiscal years 2018 or 2017. The components of EAM’s investment management operations, provided to the Company by EAM, were as follows: Three Months Ended July 31, ($ in thousands) (unaudited) Investment management fees earned from the Value Line Funds, net of fee waivers $ 3,958 $ 3,637 12b-1 fees and other fees, net of fee waivers $ 1,549 $ 1,443 Other income $ 55 $ 63 Investment management fee waivers (1) $ 154 $ 94 12b-1 fee waivers (1) $ 235 $ 233 Value Line’s non-voting revenues interest $ 1,978 $ 1,787 EAM's net income (2) $ 316 $ 258 (1) During fiscal 2018 and 2017 investment management fee waivers primarily related to the Value Line Core Bond Fund and the 12b-1 fee waivers related to four of the Value Line Mutual Funds. ( 2) Represents EAM's net income, after giving effect to Value Line’s non-voting revenues interest, but before distributions to voting profits interest holders and to the Company in respect of its 50% non-voting profits interest. 13 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) July 31, April 30, ($ in thousands) (unaudited) EAM's total assets $ 60,692 $ 60,432 EAM's total liabilities (1) ) ) EAM's total equity $ 57,564 $ 57,501 (1) At July 31, 2017 and April 30, 2017, EAM's total liabilities included a payable to VLI for its accrued non-voting revenues interest and the 90% distributable share of its non-voting profits interest of $2,119,000 and $1,919,000, respectively. Note3 - Variable Interest Entity The Company retained a non-voting revenues interest and a 50% non-voting profits interest in EAM, which was formed, as a result of the Restructuring Transaction on December 23, 2010, to carry on the asset management and mutual fund distribution businesses formerly conducted by the Company. EAM is considered to be a VIE. The Company makes its determination for consolidation of EAM as a VIE based on a qualitative assessment of the purpose and design of EAM, the terms and characteristics of the variable interests in EAM, and the risks EAM is designed to originate and pass through to holders of variable interests. Other than EAM, the Company does not have an interest in any other VIEs. The Companyhas determined that it does not have a controlling financial interest in EAM because it does not have the power to direct the activities of EAM that most significantly impact its economic performance. Value Line does not hold any voting stock of EAM and it does not have any involvement in the day-to-day activities or operations of EAM. Although the EAM Trust Agreement provides Value Line with certain consent rights and contains certain restrictive covenants related to the activities of EAM, these are considered to be protective rights and therefore Value Line does not maintain control over EAM. In addition, although EAM is expected to be profitable, there is a risk that it could operate at a loss. While all of the profits interest shareholders in EAM are subject to variability based on EAM’s operations risk, Value Line’s non-voting revenues interest in EAM is a preferred interest in the revenues of EAM, rather than a profits interest in EAM, and Value Line accordingly believes it is subject to proportionately less risk than other holders of the profits interests. The Companyhas not provided any explicit or implicit financial or other support to EAM other than what was contractually agreed to in the EAM Trust Agreement. Value Line has no obligation to fund EAM in the future and, as a result, has no exposure to loss beyond its initial investment and any undistributed revenues and profits interests retained in EAM. The following table presents the total assets of EAM, the maximum exposure to loss due to involvement with EAM, as well as the value of the assets and liabilities the Company has recorded on its Consolidated Condensed Balance Sheets for its interest in EAM. Value Line ($ in thousands) VIE Assets Investment in EAM Trust (1) Liabilities Maximum Exposure to Loss As of July 31, 2017 (unaudited) $ 60,692 $ 58,454 $ - $ 58,454 As of April 30, 2017 $ 60,432 $ 58,223 $ - $ 58,223 (1) Reported within Long Term Assets on the Consolidated Condensed Balance Sheets. Note 4 - Supplementary Cash Flow Information: Three months ended July 31, ($ in thousands) State and local income tax payments $ 27 $ 375 Federal income tax payments to the Parent $ - $ 268 Note 5 - Employees' Profit Sharing and Savings Plan: Substantially all employees of the Company and its subsidiaries are members of the Value Line, Inc. Profit Sharing and Savings Plan (the "Plan"). In general, this is a qualified, contributory plan which provides for a discretionary annual Company contribution which is determined by a formula based on the salaries of eligible employees and the amount of consolidated net operating income as defined in the Plan. For the three months ended July 31, 2017 and July 31, 2016, the estimated profit sharing plan contributions, which are included as expenses in salaries and employee benefits in the Consolidated Condensed Statements of Income, were $107,000 and 108,000, respectively. 14 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Note 6 - Comprehensive Income: The FASB's ASC Comprehensive Income topic requires the reporting of comprehensive income in addition to net income from operations. Comprehensive income is a more inclusive financialreporting methodology that includes disclosure of certain financial information that otherwise would not be recognized in the calculation of net income. As of July 31, 2017 and July 31, 2016, the Company held equity securities consisting primarily of ETFs with high relative dividend yields that are classified as securities available-for-sale on the Consolidated Condensed Balance Sheets. The change in valuation of these securities, net of deferred income taxes, has been recorded in accumulated other comprehensive income in the Company's Consolidated Condensed Balance Sheets. The components of comprehensive income included in the Consolidated Condensed Statements of Income and Changes in Shareholders' Equity for the three months ended July 31, 2017 are as follows: ($ in thousands) Amount Before Tax Tax Expense Amount Net of Tax Change in unrealized gains on securities $ 142 $ ) $ 92 $ 142 $ ) $ 92 The components of comprehensive income included in the Consolidated Condensed Statements of Income and Changes in Shareholders' Equity for the three months ended July 31, 2016 are as follows: ($ in thousands) Amount Before Tax Tax Expense Amount Net of Tax Change in unrealized gains on securities $ 238 $ ) $ 154 $ 238 $ ) $ 154 Note 7 - Related Party Transactions: Investment Management (overview): The Company has substantial non-voting revenues and non-voting profits interests in EAM, the asset manager to the Value Line Mutual Funds. Accordingly, the Company does not report this operation as a separate business segment, although it maintains a significant interest in the cash flows generated by this business and will receive ongoing payments in respect of its non-voting revenues and non-voting profits interests. Total assets in the Value Line Funds managed and/or distributed by EAM at July 31, 2017, were $2.49 billion, 7.3% above total assets of $2.32 billion in the Value Line Funds managed and/or distributed by EAM at July 31, 2016. The Company’s non-voting revenues and non-voting profits interests in EAM entitle it to receive a range of 41% to 55% of EAM’s revenues (excluding distribution revenues) from EAM’s mutual fund and separate account business and 50% of the residual profits of EAM (subject to temporary increase in certain limited circumstances). The Voting Profits Interest Holders will receive the other 50% of residual profits of EAM. Distribution is not less than 90% of EAM’s profits payable each fiscal quarter under the provisions of the EAM Trust Agreement. Value Line’s percent share of EAM’s revenues calculated each fiscal quarter was 49.73% during the first quarter of fiscal 2018, and 49.45% during the first quarter of fiscal 2017. EAM Trust - VLI's non-voting revenues and non-voting profits interests: The Company holds non-voting revenues and non-voting profits interests in EAM which entitle the Company to receive from EAM an amount ranging from 41% to 55% of EAM's investment management fee revenues from its mutual fund and separate accounts business. EAM currently has no separately managed account clients. The Company recorded income from its non-voting revenues interest and its non-voting profits interest in EAM as follows: Three Months Ended July 31, ($ in thousands) Non-voting revenues interest in EAM $ 1,978 $ 1,787 Non-voting profits interest in EAM 158 129 $ 2,136 $ 1,916 At July 31, 2017, the Company's investment in EAM includes a receivable of $2,119,000 representing the quarterly distribution of 100% of the non-voting revenues share and 90% of its non-voting profits share. 15 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Transactions with Parent: During the three months ended July 31, 2017 and July 31, 2016, the Company was reimbursed $70,000 and $84,000, respectively, for payments it made on behalf of and for services the Company provided to the Parent Company, Arnold Bernhard and Co., Inc. ("Parent"). There were no receivables from the Parent on the Consolidated Condensed Balance Sheets at July 31, 2017 and April 30, 2017. The Company is a party to a tax-sharing arrangement with the Parent which allocates the tax liabilities of the two Companies between them. The Company didn't make any federal tax payments to the Parent during the three months ended July 31, 2017. The Company made federal tax payments of $268,000 to the Parent during the three months ended July 31, 2016. From time to time, the Parent has purchased additional shares of common stock of the Company in the market when and as the Parent has determined it to be appropriate. The Parent may make additional purchases of common stock of the Company from time to time in the future. As of July 31, 2017, the Parent owned 88.92% of the outstanding shares of common stock of the Company. Note 8 - Federal, State and Local Income Taxes: In accordance with the requirements of the Income Tax Topic of the FASB's ASC, the Company's provision for income taxes includes the following: Three Months Ended July 31, ($ in thousands) Current tax expense: Federal $ 1,319 $ 3,577 State and local 79 325 Current tax expense 1,398 3,902 Deferred tax expense (benefit): Federal ) ) State and local ) 15 Deferred tax expense (benefit): ) ) Income tax provision $ 1,182 $ 3,728 Deferred income taxes are provided for temporary differences between the financial reporting basis and the tax basis of the Company's assets and liabilities. The tax effect of temporary differences giving rise to the Company's long-term deferred tax liability are as follows: July 31, April 30, ($ in thousands) Federal tax liability (benefit): Deferred gain on deconsolidation of EAM $ 17,747 $ 17,742 Deferred non-cash post-employment compensation ) ) Depreciation and amortization 391 454 Other ) ) Total federal tax liability 17,405 17,211 State and local tax liabilities (benefits): Deferred gain on deconsolidation of EAM 1,114 1,206 Deferred non-cash post-employment compensation ) ) Depreciation and amortization 25 31 Other 78 ) Total state and local tax liabilities 1,178 1,166 Deferred tax liability, long term $ 18,583 $ 18,377 In November 2015, the FASB issued ASU 2015-17, Income taxes (Topic 740): Balance Sheet Classification of Deferred Taxes which requires that all deferred tax assets and liabilities, along with related valuation allowances, be classified as long-term on the balance sheet. As a result, each tax-paying jurisdiction will now only have one net long-term asset or liability. The new guidance does not change the existing requirement that prohibits offsetting deferred tax liabilities from one jurisdiction against deferred tax assets of another jurisdiction. The Company implemented ASU 2015-17 in the first quarter of fiscal 2018 retroactively to include the results as of April 30, 2017 for comparative purposes. The adoption of ASU 2015-17 does not have a material impact on our consolidated condensed financial statements and related disclosures. At the end of each interim reporting period, the Company estimates the effective income tax rate to apply for the full fiscal year. The Company uses the effective income tax rate determined to provide for income taxes on a year-to-date basis and reflects the tax effect of any tax law changes and certain other discrete events in the period in which they occur. 16 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) The overall effective income tax rates, as a percentage of pre-tax ordinary income for the three months ended July 31, 2017 and July 31, 2016 were 34.80% and 36.96%, respectively. The Company's annual effective tax rate will change due to a number of factors including but not limited to an increase or decrease in the ratio of items that do not have tax consequences to pre-tax income, the Company's geographic profit mix between tax jurisdictions, taxation method adopted by each locality, new tax laws, new interpretations of existing tax laws and rulings and settlements with tax authorities. The fluctuation in the effective income tax rate during fiscal 2018 is primarily attributable to the attribution of 100% of the gain on the sale of the Company's operating facility to one tax jurisdiction in fiscal 2017 mostly offset by the effect of the scheduled reduction in the allocation factors on the state and local current and deferred tax liability (primarily associated with the gain on deconsolidation of EAM), the dividend received deduction, and domestic production tax credit. The provision for income taxes differs from the amount of income tax determined by applying the applicable U.S. statutory income tax rate to pretax income as a result of the following: Three Months Ended July 31, U.S. statutory federal tax rate % % Increase (decrease) in tax rate from: State and local income taxes, net of federal income tax benefit % % Effect of dividends received deductions -0.37 % -0.06 % Domestic production tax credit -0.65 % % Other, net % % Effective income tax rate % % The Company believes that, as of July 31, 2017, there were no material uncertain tax positions that would require disclosure to GAAP. The Company is included in the consolidated federal income tax return of the Parent. The Company has a tax sharing agreement which requires it to make tax payments to the Parent equal to the Company's liability/(benefit) as if it filed a separate return. Beginning with the fiscal year ended April 30, 2017, the Company will file combined income tax returns with the Parent on a unitary basis in certain states as a result of changes in state tax regulations. The Company does not anticipate any significant tax implications from the change to unitary state tax filing. The Company’s federal income tax returns (included in the Parent’s consolidated returns) and state and city tax returns for fiscal years ended 2013 through 2016, are subject to examination by the tax authorities, generally for three years after they are filed with the tax authorities. The Company favorably concluded certain tax audits during the third quarter of fiscal 2016 that provided the recognition of tax benefits resulting from a favorable outcome. The Company is presently engaged in a federal tax audit for the fiscal year ended April 30, 2015 anddoes not expect it to have a material effect on the financial statements. Note 9 - Property and Equipment: Property and equipment are carried at cost. Depreciation and amortization are provided using the straight-line method over the estimated useful lives of the assets, or in the case of leasehold improvements, over the remaining terms of the leases. For income tax purposes, depreciation of furniture and equipment is computed using accelerated methods and buildings and leasehold improvements are depreciated over prescribed extended tax lives. Property and equipment, net, on the Consolidated Condensed Balance Sheets was comprised of the following: July 31, April 30, ($ in thousands) Building and leasehold improvements $ 1,013 $ 789 Furniture and equipment 3,872 3,865 4,885 4,654 Accumulated depreciation and amortization ) ) Total property and equipment, net $ 1,407 $ 1,239 Note 10 - Accounting for the Costs of Computer Software Developed for Internal Use: The Company has adopted the provisions of the Statement of Position 98-1 (SOP 98-1), "Accounting for the Costs of Computer Software Developed for Internal Use". SOP 98-1 requires companies to capitalize as long-lived assets many of the costs associated with developing or obtaining software for internal use and amortize those costs over the software's estimated useful life in a systematic and rational manner. The Company did not incur and did not capitalize expenditures related to the development of software for internal use during the three months ended July 31, 2017. The Company capitalized $266,000 related to the development of software for internal use during the three months ended July 31, 2016. Capitalized software included $155,000 of internal costs to develop software and $111,000 of third party programmers' costs during the three months ended July 31, 2016. Such costs were capitalized and amortized over the expected useful life of the asset which is 3 to 5 years. Total amortization expenses during the three months ended July 31, 2017 and July 31, 2016, were $165,000 and $1,368,000, respectively. Amortization expense in fiscal 2017 was primarily attributable to additional amortization of internally developed software costs related to the product production cycle that is expected to be upgraded during fiscal 2018. 17 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Note 11 - Treasury Stock and Repurchase Program: On September 19, 2012, the Company's Board of Directors approved a share repurchase program authorizing the repurchase of shares of the Company’s common stock up to an aggregate purchase price of $3,000,000. The repurchases may be made from time to time on the open market at prevailing market prices, in negotiated transactions off the market, in block purchases or otherwise. The repurchase program may be suspended or discontinued at any time at the Company’s discretion and has no set expiration date. Treasury stock, at cost, consists of the following: (in thousands except for shares and cost per share) Shares Total Average Cost Assigned Average Cost per Share Aggregate Purchase Price Remaining Under the Program Balance as of April 30, 2017 (1)(2) 288,335 $ 3,781 $ 13.11 $ 609 Purchases effected in open market during the quarters ended: May 31, 2017 (2) 2,353 40 17.29 569 June 30, 2017 - July 31, 2017 - Balance as of July 31, 2017 290,688 $ 3,821 $ 13.15 $ 569 (1) Includes 85,219 shares with a total average cost of $1,036,000 that were acquired during the former repurchase program, which was authorized in January 2011 and expired in January 2012; 18,400 shares were acquired prior to January 2011. (2) Were acquired during the $3 million repurchase program authorized in September 2012. Note 12 - Lease Commitments: In February 2017 the Company's headquarters and offices moved to a new location. On November 30, 2016, Value Line, Inc., received consent from the landlord at 551 Fifth Avenue, New York, NY to the terms of a new sublease agreement between Value Line, Inc. (“Value Line” or “Company”) and ABM Industries, Incorporated (“ABM” or the “Sublandlord”) commencing on December 1, 2016. Pursuant to the agreement Value Line leased from ABM 24,726 square feet of office space located on the second and third floors at 551 Fifth Avenue, New York, NY (“Building” or “Premises”) beginning on December 1, 2016 and ending on November 29, 2027. Base rent under the sublease agreement is $1,126,000 per annum during the first year with an annual increase in base rent of 2.25% scheduled for each subsequent year, payable in equal monthly installments on the first day of each month, subject to customary concessions in the Company’s favor and pass-through of certain increases in utility costs and real estate taxes over the base year. The Company provided a security deposit represented by a letter of credit in the amount of $469,000, which is scheduled to be reduced to $305,000 on September 30, 2021 and fully refunded after the sublease ends. This Building became the Company’s new corporate office facility. The Company is required to pay for certain operating expenses associated with the Premises as well as utilities supplied to the Premises. The sublease terms provide for a significant decrease (23% initially) in the Company’s annual rental expenditure taking into account free rent for the first six months of the sublease. Sublandlord provided Value Line an allowance of $417,000 which is expected to be applied against the Company’s costs and expenses related to the relocation to the new officefacility or applied as additional free rent. On February 29, 2016, the Company’s subsidiary Value Line Distribution Center (“VLDC”) and Seagis Property Group LP (the “Landlord”) entered into a lease agreement, pursuant to which VLDC has leased 24,110 square feet of warehouse and appurtenant office space located at 205 Chubb Ave., Lyndhurst, NJ (“Warehouse”) beginning on May 1, 2016 and ending on April 30, 2024 (“Lease”). Base rent under the Lease is $192,880 per annum payable in equal monthly installments on the first day of each month, in advance during fiscal 2017 and will gradually increase to $237,218 in fiscal 2024, subject to customary increases based on operating costs and real estate taxes. The Company provided a security deposit in cash in the amount of $32,146, which will be fully refunded after the Lease term expires. The lease is a net lease requiring the Company to pay for certain operating expenses associated with the Warehouse as well as utilities supplied to the Warehouse. The total amount of the base rent payments is being charged to expense onthe straight-line method over the term of the lease. Future minimum payments, exclusive of potential increases in real estate taxes and operating cost escalations, under operating leases for office space, with remaining terms of one year or more, are as follows: Fiscal Years Ended April 30, ($ in thousands) 1,366 1,399 1,432 2023 and thereafter 8,496 $ 14,199 For the three months ended July 31, 2017 and 2016, rental expenses were $309,000 and $365,000, respectively. 18 ValueLine, Inc. Notes to Consolidated Condensed Financial Statements July 31, 2017 (Unaudited) Note 13 - Restricted Cash and Deposits: Restricted Money Market Investment in the noncurrent assets on the Consolidated Condensed Balance Sheet at July 31, 2017, includes $469,000, which represents cash invested in a bank money market fund securing a letter of credit ("LOC") in the amount of $469,000 issued to the sublandlord as a security deposit for the Company's NYC leased corporate office facility. Note 14 - Gain on Sale of Operating Facility: On July 29, 2016, Value Line closed the sale of its 85,000 sq. ft. distribution, fulfillment and warehouse operating facility located at 125 East Union Avenue, East Rutherford, NJ, received net proceeds of $11,555,000 and reported an increment to net profits after tax during the first quarter of fiscal 2017 of approximately $5.28 million. The distribution, fulfillment and warehouse operations were relocated to an alternative 24,110 sq. ft. leased facility (See Note 12). 19 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Cautionary Statement Regarding Forward-Looking Information This report contains statements that are predictive in nature, depend upon or refer to future events or conditions (including certain projections and business trends) accompanied by such phrases as “believe”, “estimate”, “expect”, “anticipate”, “will”, “intend” and other similar or negative expressions, that are “forward-looking statements” as defined in the Private Securities Litigation Reform Act of 1995, as amended. Actual results for Value Line, Inc. (“Value Line” or “the Company”) may differ materially from those projected as a result of certain risks and uncertainties, including but not limited to the following: ● maintaining revenue from subscriptions for the Company’s digital and print published products; ● changes in market and economic conditions, including global financial issues; ● protection of intellectual property rights; ● dependence on non-voting revenues and non-voting profits interests in EULAV Asset Management, a Delaware statutory trust (“EAM” or “EAM Trust”), which serves as the investment advisor to the Value Line Funds and engages in related distribution, marketing and administrative services; ● fluctuations in EAM’s assets under management due to broadly based changes in the values of equity and debt securities, redemptions by investors and other factors, and the effect these changes may have on the valuation of EAM’s intangible assets; ● dependence on key personnel; ● competition in the fields of publishing, copyright data and investment management; ● the impact of government regulation on the Company’s and EAM’s businesses; ● availability of free or low cost investment data through discount brokers or generally over the internet; ● terrorist attacks, cyber attacks and natural disasters; ● other risks and uncertainties, including but not limited to the risks described in Item 1A, “Risk Factors” of the Company’s Annual Report on Form 10-K for the year ended April 30, 2017 and in Part II, Item 1A of this Quarterly Report on Form 10-Q for the period ended July 31, 2017; and other risks and uncertainties arising from time to time. These factors are not necessarily all of the important factors that could cause actual results to differ materially from those expressed in any of our forward-looking statements. Other unknown or unpredictable factors which may involve external factors over which we may have no control or changes in our plans, strategies, objectives, expectations or intentions, which may happen at any time at our discretion, could also have material adverse effects on future results. Except as otherwise required to be disclosed in periodic reports required to be filed by public companies with the SEC pursuant to the SEC's rules, we have no duty to update these statements, and we undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. In light of these risks and uncertainties, current plans, anticipated actions, and future financial conditions and results may differ from those expressed in any forward-looking information contained herein. In this report, “Value Line,” “we,” “us,” “our” refers to Value Line, Inc. and the “Company” refers to Value Line and its subsidiaries unless the context otherwise requires. 20 Executive Summary of the Business The Company's core business is producing investment periodicals and their underlying research and making available copyright data, including certain proprietary Ranking System and other proprietary information, to third parties under written agreements for use in third-party managed and marketed investment products and for other purposes. Value Line markets under well-known brands including Value Line
